DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-9 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 08/24/2020 has been acknowledged by the Office.

Election/Restrictions
	Applicant’s election without traverse of Claims 1-9 (Species I) in the reply filed on 07/19/2022 is acknowledged.
	Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.

Drawings
	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
	Claims 1, 2 and 4-6 are objected to because of the following informalities:  
Claim 1 lacks proper primary antecedent basis for the limitation “said heavy material of material that retains body heat of the user”. The claim is suggested to be amended to “said heavy material of a first material that retains body heat of the user”.
Claim 1 lacks proper primary antecedent basis for the limitation “said lighter material of a material that allows the escape of body heat of the user”. The claim is suggested to be amended to “said lighter material of a second material that allows the escape of body heat of the user”.
Claims 4-6 lacks proper primary antecedent basis for the limitation “middle section”. The claim is suggested to be amended to “a middle section”.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated Owenby (US 5007125).
In regards to Claim 1, Owenby teaches: A bed covering system (Abstract and Fig. 4) adapted to be used by a user to stay comfortable during sleep (Col 1 Lines 9-12), comprising of a blanket (46 – Fig. 4) having different heat retention zones of at least one section of heavy material (50 – Fig. 4) and at least one section of lighter material (48 – Fig. 4); said heavy material (50) of material that retains body heat of the user (see Note #1 below); and said lighter material (48) of a material that allows the escape of body heat of the user (see Note #1 below) and allow circulation of body heat of the user (Col 1 Lines 51-58).
Note #1: As stated in Col 3 Lines 7-14, embodiments shown in Figs. 2 and 4 have comparable portions of their respective blankets (see breakdown between Fig. 2 and 4 below). As such, 48/52 as stated in Col 2 Line 43 – Col 3 Line 6, are of an improved thermal insulation, due to an increase in the density of the filler yarns thus increasing the warmth.
34 of Fig. 2 is the same as 48/52 of Fig. 4
AND 
36 of Fig. 2 is the same as 50 of Fig. 4



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Owenby (US 5007125) in view of Danaher (US 20180103783 A1).
In regards to Claim 2, Owenby teaches: The bed covering system of claim 1, wherein said heavy material (50) has a higher weave count (Col 2 Lines 54-56) to trap and retain heat (see note #1 above), and wherein said lighter material (48) is a thinner materials (Col 2 Lines 54-56), but does not explicitly teach, that permits more evaporation from a body of a user than said heavy material.
Danaher teaches: that permits more evaporation from a body of a user than said heavy material (Para 0006 – “Primarily associated with breathability, it is the ability of a fabric to efficiently transmit heat and moisture vapor through the fabric. Lighter fabrics allow for quicker escape of heat and moisture as a result of increased porosity caused by a higher quantity of and/or larger size of gaps between yarns. Thinner yarns retain less heat and vapor and conduct it away faster than a fabric of coarser yarns. Furthermore, fibers themselves have unique temperature retention and moisture management capabilities that are well known to those skilled in the art. Finally, the provision of a pile (Latin: pilus for “hair”) of raised yarn and/or fiber above the surface of a fabric affects the speed of heat and vapor transmission”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Owenby with these aforementioned teachings of Danaher to have incorporated a material to allow for more efficient body heat transition between heavier and lighter materials to provide a more comfortable and suitable blanket for one that struggles with sleeping through different body parts retaining more heat than others. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
		
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Owenby (US 5007125) in view of Danaher (US 20180103783 A1), and further in view of Shuster et al. (US 20060282950 A1) hereinafter ‘Shuster.’
In regards to Claim 3, Owenby teaches: The bed covering system of claim 2, but does not teach, wherein said heavy material is in the range of 7-14 oz per square yard and wherein said lighter material has a thread count in the range of a 200-400 thread count.
Danaher teaches: wherein said heavy material is in the range of 7-14 oz per square yard (Para 0006 – “As described herein, the non-seamed sheeting fabric of this invention utilizes different weights, density, porosity, fiber, and pile variations for the warm and cool portion(s).”), but does not teach, and wherein said lighter material has a thread count in the range of a 200-400 thread count.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Owenby with these aforementioned teachings of the sheeting of Danaher to have incorporated a specified material with a certain thread count that is higher so that the user feels a greater pressure, allowing them to feel more comfortable and secure in a specific region of their body when using the system.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Shuster teaches: and wherein said lighter material has a thread count in the range of a 200-400 thread count (Para 0018, see note #2 below).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the sheeting of Danaher with these aforementioned teachings of the bed covering of Shuster to have incorporated a specified material with a certain thread count that is lighter so that the user doesn’t feel the covering or overheat in a specific region of their body when using the system.
Note #2: Fig. 2 and Para 0018 discusses a climate bedcover (200), wherein the same material is used however, two different thickness are shown 201 (more thickness) and 202 (less thick). A smaller thickness compared to another thickness would indicate a bedding that is lighter than the other. This indication is due to the fact that thread count is a textile measurement that indicates the number of threads in one square inch of fabric. As such, the less thick material (202) only has a thread count of 200, compared to the, more thick fabric (201) having a thread count of 800. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Owenby (US 5007125) in view of Danaher US 20180103783 A1), in view of Shuster (US 20060282950 A1), and further in view of Leon (ES1031248U).
In regards to Claim 6, Owenby teaches: The bed covering system of claim 3, but does not teach, wherein said blanket a top section of 22 inches of heavy material, a bottom section of 22 inches of heavy material and middle section of 46 inches of lighter material between said top section and bottom section.
Leon teaches: wherein said blanket a top section (2’ – Fig. 2) of 22 inches of heavy material (‘zones 2' corresponding to those of higher density’, see note #3 below), a bottom section (2’ – Fig. 2) of 22 inches of heavy material (‘zones 2' corresponding to those of higher density’) and middle section (3’ – Fig. 2) of 46 inches of lighter material (‘zones 2' and 3 'of different density, zones 2' corresponding to those of higher density’, see note #3) between said top section and bottom section (Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Owenby with these aforementioned teachings of the blanket of Leon to have incorporated a specific orientation of regions/sections for heavier material or lighter material to allow a user to have a more comfortable sleep. As each user may have different body parts that may radiate more or less heat compared to another, resulting in a need for a blanket to have certain regions of higher and lower materials. 
Additionally, it would have been obvious to one having ordinary skill in the art to have rearranged the sections of heavy and light material, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

In regards to Claim 9, Owenby teaches: The bed covering system of claim 3, but does not teach, wherein said blanket a top section of 18 inches of heavy material, a middle section of 22 inches of heavy material and a bottom section of 18 inches of heavy material; and wherein there is a lighter section of lighter material of 15 inches between said top section and middle section and a lighter section of lighter material of 15 inches between said bottom section and middle section.
Leon teaches: wherein said blanket a top section (3’ – Fig. 2) of 18 inches of heavy material (see note #4 below), a middle section (2’ – Fig. 2) of 22 inches of heavy material (see note #4 below) and a bottom section (3’ – Fig. 2) of 18 inches of heavy material (see note #4 below); but does not explicitly teach, and wherein there is a lighter section of lighter material of 15 inches between said top section and middle section and a lighter section of lighter material of 15 inches between said bottom section and middle section.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Owenby with these aforementioned teachings of the blanket of Leon to have incorporated a specific orientation of regions/sections for heavier material or lighter material to allow a user to have a more comfortable sleep. As each user may have different body parts that may radiate more or less heat compared to another, resulting in a need for a blanket to have certain regions of higher and lower materials.
Additionally, it would have been obvious to one having ordinary skill in the art to have rearranged the sections of heavy and light material, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Owenby (US 5007125) in view of Danaher (US 20180103783 A1) and further in view of Leon (ES1031248U).
In regards to Claim 5, Owenby teaches: The bed covering system of claim 2, but does not teach, wherein said blanket a top section of 22 inches of heavy material, a bottom section of 22 inches of heavy material and middle section of 46 inches of lighter material between said top section and bottom section.
Leon teaches: wherein said blanket a top section (2’ – Fig. 2) of 22 inches of heavy material (‘zones 2' corresponding to those of higher density’, see note #3), a bottom section (2’ – Fig. 2) of 22 inches of heavy material (‘zones 2' corresponding to those of higher density’) and middle section (3’ – Fig. 2) of 46 inches of lighter material (‘zones 2' and 3 'of different density, zones 2' corresponding to those of higher density’, see note #3) between said top section and bottom section (Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Owenby with these aforementioned teachings of the blanket of Leon for the purpose of having a specific orientation of regions/sections for heavier material or lighter material to allow a user to have a more comfortable sleep. As each user may have different body parts that may radiate more or less heat compared to another, resulting in a need for a blanket to have certain regions of higher and lower materials.
Additionally, it would have been obvious to one having ordinary skill in the art to have rearranged the sections of heavy and light material, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

In regards to Claim 8, Owenby teaches: The bed covering system of claim 2, but does not teach, wherein said blanket a top section of 18 inches of heavy material, a middle section of 22 inches of heavy material and a bottom section of 18 inches of heavy material; and wherein there is a lighter section of lighter material of 15 inches between said top section and middle section and a lighter section of lighter material of 15 inches between said bottom section and middle section.
Leon teaches: wherein said blanket a top section (3’ – Fig. 2) of 18 inches of heavy material (see note #4 below), a middle section (2’ – Fig. 2) of 22 inches of heavy material (see note #4 below) and a bottom section (3’ – Fig. 2) of 18 inches of heavy material (see note #4 below); but does not explicitly teach, and wherein there is a lighter section of lighter material of 15 inches between said top section and middle section and a lighter section of lighter material of 15 inches between said bottom section and middle section.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Owenby with these aforementioned teachings of the blanket of Leon for the purpose of having a specific orientation of regions/sections for heavier material or lighter material to allow a user to have a more comfortable sleep. As each user may have different body parts that may radiate more or less heat compared to another, resulting in a need for a blanket to have certain regions of higher and lower materials.
Additionally, it would have been obvious to one having ordinary skill in the art to have rearranged the sections of heavy and light material, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  

	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Owenby (US 5007125) in view of Leon (ES1031248U). 
In regards to Claim 4, Owenby teaches: The bed covering system of claim 1, but does not teach, wherein said blanket a top section of 22 inches of heavy material, a bottom section of 22 inches of heavy material and middle section of 46 inches of lighter material between said top section and bottom section.
Leon teaches: wherein said blanket a top section (2’ – Fig. 2) of 22 inches of heavy material (‘zones 2' corresponding to those of higher density’, see note #3 below), a bottom section (2’ – Fig. 2) of 22 inches of heavy material (‘zones 2' corresponding to those of higher density’) and middle section (3’ – Fig. 2) of 46 inches of lighter material (‘zones 2' and 3 'of different density, zones 2' corresponding to those of higher density’, see note #3 below) between said top section and bottom section (Fig. 2).
Note #3: Density is the ratio between mass to volume as such, if you increase the mass there will be a greater density value. While, if you decrease the mass one will have a smaller density value.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Owenby with these aforementioned teachings of the blanket of Leon with the motivation of having a specific orientation of regions/sections for heavier material or lighter material to allow a user to have a more comfortable sleep. As each user may have different body parts that may radiate more or less heat compared to another, resulting in a need for a blanket to have certain regions of higher and lower materials.
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the specific sections to be of a certain inch size.
In regards to Claim 7, Owenby teaches: The bed covering system of claim 1, but does not teach, wherein said blanket a top section of 18 inches of heavy material, a middle section of 22 inches of heavy material and a bottom section of 18 inches of heavy material; and wherein there is a lighter section of lighter material of 15 inches between said top section and middle section and a lighter section of lighter material of 15 inches between said bottom section and middle section.
Leon teaches: wherein said blanket a top section (3’ – Fig. 2) of 18 inches of heavy material (see note #4 below), a middle section (2’ – Fig. 2) of 22 inches of heavy material (see note #4 below) and a bottom section (3’ – Fig. 2) of 18 inches of heavy material (see note #4 below); but does not explicitly teach, and wherein there is a lighter section of lighter material of 15 inches between said top section and middle section and a lighter section of lighter material of 15 inches between said bottom section and middle section.
Note #4: Leon states the following: “Regardless of the multiple variants or combinations of zones of different density with which the cover can be manufactured,”. As such, it is understood that multiple combinations of zones 2’ and 3’ can be envisioned based off the intended need of the manufacturer and/or user. As such, any combination of lighter and heavy material could be designed. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the blanket of Owenby with these aforementioned teachings of the blanket of Leon with the motivation of having a specific orientation of regions/sections for heavier material or lighter material to allow a user to have a more comfortable sleep. As each user may have different body parts that may radiate more or less heat compared to another, resulting in a need for a blanket to have certain regions of higher and lower materials.
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the specific sections to be of a certain inch size.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                          
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/23/2022